Citation Nr: 1620624	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-04 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD) and/or diabetes mellitus, type 2.

2.  Entitlement to an initial rating higher than 10 percent, prior to November 26, 2013, and to a rating higher than 30 percent, from November 26, 2013, for irritable bowel syndrome (IBS).

3.  Entitlement to a rating higher than 10 percent for hypertension.

4.  Entitlement to a rating higher than 10 percent, prior to November 26, 2013, and to a rating higher than 30 percent, from November 26, 2013, for hiatal hernia and gastroenteritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before the Board but withdrew that request in April 2010.  See April 2010 statement.

The issue of entitlement to service connection for diabetes mellitus, type 2, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2010 VA Form 21-4138.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for a skin disorder, manifested by rashes and lesions, was granted in a March 2014 rating decision, and as such, is no longer on appeal.  See March 2014 rating decision.

In a March 2014 rating decision, the RO granted increased evaluations of 30 percent for IBS and hiatal hernia with gastroenteritis, effective November 2013.  The issues remain on appeal, as the Veteran has not indicated satisfaction with the 30 percent ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court found in Rice that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran has been granted entitlement to a TDIU.  See November 2009 rating decision.  Accordingly, the Board finds that Rice is not applicable.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 26, 2013, the Veteran's IBS was manifested by alternating diarrhea and constipation with more or less constant abdominal distress.

2.  From November 26, 2013, the Veteran is in receipt of the highest schedular rating available for IBS, and there are no manifestations of the service-connected gastrointestinal disorder that allow a higher disability rating to be assigned under other applicable rating criteria.

3.  The Veteran's hypertension is not manifested by a diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.

4.  Prior to November 26, 2013, the Veteran's hiatal hernia with gastroenteritis was not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

5.  From November 26, 2013, the Veteran's hiatal hernia with gastroenteritis is not manifested by symptoms of vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  Prior to November 26, 2013, the criteria for an initial rating of 30 percent, but no higher, for IBS have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).

2.  From November 26, 2013, the criteria for a rating higher than 30 percent for IBS have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Schedule of Ratings - Digestive System (2015).

3.  The criteria for a rating higher than 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

4.  Prior to November 26, 2013, the criteria for a rating higher than 10 percent for hiatal hernia with gastroenteritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2015).

5.  From November 26, 2013, the criteria for a rating higher than 30 percent for hiatal hernia with gastroenteritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim for an increased rating for his IBS arises from his disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice for this issue is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the Veteran's hypertension and hiatal hernia claims, in a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the present case, the VCAA duty to notify was satisfied by letters sent to the Veteran in August 2007 and October 2007 that fully addressed the entire notice element and was sent prior to the initial regional office decision in these matters.  The letters informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  In any event, in his statements, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

The VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service private records, VA examination and VA treatment records.  Virtual VA and VBMS records have been reviewed.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

In October 2013, the Board remanded these claims to obtain updated treatment records and to afford the Veteran VA examinations.  Additional records were associated with the claims file and the Veteran was afforded VA examinations in December 2013.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  That development having been completed, the claims are now ready for appellate review.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Increased Ratings

The Veteran seeks entitlement to increased ratings for his IBS, hypertension, and hiatal hernia with gastroenteritis.  He asserts his disabilities are more severe than what their current ratings represent.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, in this case the Veteran's appeal for a higher rating for IBS, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disabilities.

A.  Entitlement to an Initial Rating Higher than 10 Percent, prior to November 26, 2013, and to a Rating Higher than 30 Percent, from November 26, 2013, for IBS

Service connection for IBS was granted in a December 2008 rating decision, at which time a rating of 10 percent was assigned, effective July 2007.  In a March 2014 rating decision, the RO granted an increased evaluation of 30 percent, effective November 26, 2013.  

The Veteran's disability is rated under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under Diagnostic Code 7319, a noncompensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  The maximum schedular 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

The Board further notes that 38 C.F.R. § 4.114 prohibits simultaneous evaluations under Diagnostic Codes 7301 to 7329, inclusive; Diagnostic Codes 7331 and 7342; and Diagnostic Codes 7345 to 7348.

Prior to November 26, 2013

In a January 2007 private treatment note, the Veteran reported that Metamucil was not helping his IBS, although he had no rectal bleeding.  He was assessed with constipation and advised to change his diet and fiber supplement.

In a November 2007 statement, the Veteran reported that he experienced constipation and loose bowels along with bloating since returning from the Gulf War.  He reported that his condition alternates between constipation and diarrhea, which was affecting his life.

The Veteran was afforded a VA Persian Gulf examination in December 2007, at which time he reported persistent constipation and diarrhea since service.  He described intermittent abdominal pain with diarrhea and cramping.  He was assessed with IBS.

The Veteran submitted a statement in January 2009, indicating that he had alternating diarrhea and constipation with constant low-level distress (queasy).

During a November 2009 VA general examination, the Veteran had palpable tenderness in the left lower quadrant of the abdomen, consistent with IBS.

In May 2011, the Veteran stated that his medications for IBS were increased and changed, effective April 2011.

As noted, to warrant the next highest rating of 30 percent, there must be symptoms of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.

Resolving all doubt in favor of the Veteran, the Board finds he is entitled to an initial rating of 30 percent, prior to November 26, 2013.  Based on review of the evidence of record, the Board finds that the Veteran showed increasingly severe symptoms which, taken as a whole, more nearly approximates the 30 percent rating criteria, such as increased abdominal distress, and frequent bouts of diarrhea and/or constipation.  See 38 C.F.R. § 4.7.  It is apparent from reviewing the Veteran's history during the relevant appeal period that his IBS symptoms have been severe, in that he would experience abdominal distress and alternative periods of constipation and diarrhea, as well as palpable tenderness in the left lower quadrant of the abdomen.  Thus, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that his IBS was severe enough to more nearly approximate the symptoms of the 30 percent rating.  As such, for the reasons stated above, an increased initial evaluation of 30 percent for IBS is warranted, prior to November 26, 2013.

Turning to whether the Veteran warrants a rating in excess of 30 percent for this appeal period, the Board notes that a 30 percent rating is the highest schedular rating available under Diagnostic Code 7319 for IBS.  As discussed in detail below, the Board has considered the application of other diagnostic codes, but no others are applicable in this instance.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

From November 26, 2013

The Veteran was afforded a VA examination in November 2013.  The Veteran reported taking continuous medication for control of his symptoms, which included ongoing diarrhea, constipation and lower abdominal pain.  He reported diarrhea on a monthly basis, alternating diarrhea and constipation, abdominal distension and nausea.  There was no noted weight loss, malnutrition tumors or other pertinent physical findings.  The examiner stated the Veteran had moderately severe IBS.

With regard to the rating period commencing in November 2013, the Veteran is in receipt of a 30 percent rating, the maximum available schedular rating pursuant to the rating criteria for IBS.  

The Board has considered the application of other diagnostic codes, but no others are applicable in this instance.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A rating of 50 percent could potentially be assigned under Diagnostic Code 7301 (adhesions) for definite partial obstruction shown by X-ray and frequent and prolonged episodes of severe colic distention, nausea or vomiting.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7307 (gastritis) for severe hemorrhages or large ulcerated or eroded areas.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7323 (colitis) for severe ulcerative colitis with numerous attacks a year and malnutrition.  Finally, a rating of 60 percent could potentially be assigned under Diagnostic Code 7346 (gastroesophageal reflux disease) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or for other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Codes 7301, 7307, 7323, 7346 (2015). 

Importantly, however, the Veteran is already currently receiving a 30 percent rating under Diagnostic Code 7346 for his hiatal hernia with gastroenteritis.  Additionally, there is no objective or subjective evidence that the Veteran's overall disability picture approximates any of the alternate rating criteria.  A review of the relevant treatment records and examination reports show that the Veteran has complained of diarrhea, constipation, abdominal distension and nausea.  However, there was no diagnosis of or evidence suggestive of colitis, adhesions, anemia, malnutrition, or significant weight loss to establish a rating under any of the alternate Diagnostic Codes.

As shown above, the Board has considered the Veteran's disability under other pertinent criteria, but finds that there are no other rating codes that either provide for an evaluation higher than the currently assigned rating of 30 percent, or are appropriate for rating the Veteran's IBS.  Accordingly, the most appropriate diagnostic code for rating purposes is Diagnostic Code 7319.  Thus, the preponderance of the evidence is against the claim for an increased schedular rating during this appeal period.  There is no doubt to be resolved; and an increased rating is not warranted.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319.

B.  Entitlement to a Rating Higher than 10 Percent for Hypertension

Service connection for hypertension was granted in a March 1993 rating decision, at which time a rating of 10 percent was assigned, effective October 1992.  In July 2007, the Veteran submitted a claim for entitlement to an increased rating.  He asserts his hypertension is more severe than what is represented by a 10 percent rating.

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015). 

A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  Id.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  Id.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  Id. 

An October 2006 VA treatment note documents a blood pressure reading of 117/73.  In March 2007, the Veteran's blood pressure was 134/83.  In July 2007, his blood pressure was 137/81.  

The Veteran was afforded a VA heart examination in September 2007.  It was noted that the Veteran was taking medication for hypertension. 

The Veteran was afforded a VA examination in November 2008.  Three blood pressure readings were taken: 133/83, 137/88 and 147/90.

A VA treatment note from December 2008 reported a blood pressure of 125/80.

During a VA general examination in October 2009, the Veteran's blood pressure was 131/86, 111/83 and 113/80.

A VA treatment note from December 2012 noted a blood pressure of 125/80.

The Veteran was afforded a VA examination in November 2013.  It was noted that the Veteran was on medication for hypertension and the dosage was currently being adjusted.  The examiner stated that the Veteran did not have a history of a diastolic blood pressure predominantly 100 or more.  Three blood pressure readings were taken: 118/87, 146/84, and 135/80.  It was noted that the Veteran's hypertension did not affect his ability to work.

In December 2013, VA treatment records indicate the Veteran's blood pressure was 109/77.  

As stated previously, to warrant the next higher rating of 20 percent, the Veteran must have a diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  The Board notes that the blood pressures listed in this discussion are not an all-inclusive list of readings found in the record; however, in this case, there is no evidence of blood pressure readings at the levels required for a 20 percent rating.  In fact, although the Veteran is on medication and he has at times adjusted the dosage, at no time was the Veteran's diastolic pressure predominately 110 or more, nor was his systolic pressure predominately 200 or more.  As such, the Board finds that the Veteran's current rating of 10 percent appropriately compensates the Veteran for the severity of his disability. 

The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Unfortunately, there is simply no evidence of record that would entitle the Veteran to the next higher rating of 20 percent, as there is no evidence of blood pressure readings with a diastolic level predominately 110 or more or a systolic level of 200 or more. 

The Board has also considered whether any alternate Diagnostic Codes allow for a higher evaluation or separate evaluation.  However, the Board notes that the Veteran is diagnosed with hypertension.  Thus, the Board finds that Diagnostic Code 7101, for hypertension, is the most appropriate.

C.  Entitlement to a Rating Higher than 10 Percent, Prior to November 26, 2013, and to a Rating Higher than 30 Percent, from November 26, 2013, for Hiatal Hernia with Gastroenteritis

Service connection for hiatal hernia with gastroenteritis was granted in a March 1993 rating decision, at which time a rating of 10 percent was assigned, effective October 1992.  The Veteran submitted a claim for an increased rating in September 2007.  In a March 2014 rating decision, the RO granted an increased evaluation of 30 percent, effective November 26, 2013.  

The Veteran's disability is rated under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms present for the 30 percent evaluation with less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A rating of 30 percent is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A rating of 60 percent is warranted when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  

Prior to November 26, 2013

In an August 2007 VA outpatient note, the Veteran reported increased difficulty with reflux that began while in service.  No further information was reported.

The Veteran submitted a statement in November 2007, indicating that he had been prescribed reflux medication and experienced burning in his chest and throat.  He also reported that he had, at times, vomited.  

The Veteran was afforded a Persian Gulf VA examination in December 2007.  The Veteran reported he had no dysphagia, melena, hematemesis or GERD.  Examination revealed he had an abdominal rectus hernia.

The Veteran was afforded a VA examination in April 2008.  He reported occasional dysphagia for solids and liquids, about twice weekly.  It was noted that he had gained weight recently.  He also reported pyrosis, substernally, which was worse 30-60 minutes after he eats.  There were no episodes of hematemesis or melena noted.  Regurgitation was reported one to two times weekly, as well as occasional nausea with infrequent vomiting.  The examiner stated the Veteran's symptoms had no impact on his job and he was able to attend to activities of daily living.  Examination revealed the Veteran was in fair to good health, had gained weight recently, and had no signs of anemia.  He was assessed with mild hiatal hernia.

There are no additional treatment records, prior to November 26, 2013, which document hiatal hernia with gastroenteritis symptoms to warrant a rating higher than 10 percent.

The Board finds the 10 percent rating assigned is appropriate.  As noted, to warrant the next higher rating of 30 percent, there must be persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Here, the evidence prior to November 26, 2013, does not indicate the Veteran's symptoms were of a severity to warrant a 30 percent rating.  Although the Veteran complained of symptoms such as pyrosis, dysphagia and regurgitation, there is no evidence that his hiatal hernia with gastroenteritis was productive of considerable impairment of health.  In fact, during the April 2008 VA examination, the Veteran was noted to be in fair to good health, and had recently gained weight.  It was also noted that his symptoms had no impact on his job and he was able to attend to activities of daily living.  

In short, the evidence does not support a finding that the Veteran's hiatal hernia with gastroenteritis symptoms was productive of considerable impairment of health.  As such, the evidence weighs against finding that a higher than 10 percent rating, prior to November 26, 2013, for this disability is warranted.  38 U.S.C.A. § 5107(b).

From November 26, 2013

The Veteran was afforded a VA examination in December 2013.  The Veteran reported difficulty swallowing solids and taking continuous medication.  He indicated he suffers from dysphagia, pyrosis, reflux, regurgitation, and transient nausea.  A complete blood count was normal.  It was reported that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his hiatal hernia.  The examiner stated the Veteran had a hiatal hernia with gastroesophageal reflux disease, moderate in severity, to moderately severe.  The examiner noted that the Veteran's disability did not affect his ability to work.  

Similarly, a December 2013 VA outpatient note indicated the Veteran did not have any history of abdominal pain, constipation, diarrhea, dysuria or melena.

The Board finds the current 30 percent rating is appropriate.  As noted previously, to warrant the next higher rating of 60 percent, there should be symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  While the Veteran has symptoms of pain, there is no evidence of material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  For example, during the December 2013 VA examination, the Veteran did not complain of vomiting, he did not exhibit material weight loss, hematemesis, melena, or anemia, as a complete blood count was normal.  The examiner stated the Veteran did not have any other pertinent physical findings related to his disability, and opined that the disability did not affect the Veteran's ability to work.  

In short, the evidence does not support a finding that the Veteran's hiatal hernia with gastroenteritis symptoms was productive of severe impairment of health or that he suffered from material weight loss, hematemesis or melena with moderate anemia.  As such, the evidence weighs against finding that a higher than 30 percent rating, from November 26, 2013, for this disability is warranted.  38 U.S.C.A. § 5107(b).

D.  Other Considerations

The Board has carefully reviewed and considered the Veteran's statements, as well as all lay statements submitted by friends, family members, coworkers and employers regarding the severity of the Veteran's disabilities.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal are more severe than the assigned disability ratings reflect.  Moreover, the Veteran and other lay witnesses are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  In sum, the lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension, IBS, and hiatal hernia with gastroenteritis, with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disabilities are rated.  In this regard, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The current evaluations contemplate the Veteran's symptoms.  There are no additional symptoms that are not addressed by the rating schedule. 

Similarly, the Board does not find that the collective impact of his disabilities require referral for extraschedular consideration.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedules are adequate to evaluate the Veteran's disability pictures.  In turn, the Board need not proceed to consider the second factor, whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  

Nevertheless, the Board does observe that the record does not reflect hospitalizations for the Veteran's disabilities.  Moreover, with regard to whether there has been marked interference with employment, the record does not show that his disabilities markedly affected employment (which is different from employability).  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994); Stanton v. Brown, 5 Vet. App. 563, 564-70 (1993) (issue of extraschedular rating under § 3.321(b)(1) is separate from that of a total disability rating based on individual unemployability).  In this regard, the VA examiners clearly found that the Veteran's disabilities did not affect his ability to work.  Consequently, the Board concludes that referral of this case for consideration of extraschedular ratings is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 



ORDER

Prior to November 26, 2013, entitlement to an initial rating of 30 percent, but no higher, for IBS is granted, subject to the law and regulations governing the payment of monetary benefits.

From November 26, 2013, entitlement to a rating higher than 30 percent for IBS is denied.

Entitlement to a rating higher than 10 percent for hypertension is denied.

Prior to November 26, 2013, entitlement to a rating higher than 10 percent for hiatal hernia with gastroenteritis is denied.

From November 26, 2013, entitlement to a rating higher than 30 percent for hiatal hernia with gastroenteritis is denied.


REMAND

The Veteran seeks entitlement to service connection for sleep apnea.  He asserts his sleep apnea is secondary to his diabetes mellitus, type 2, and/or his service-connected PTSD.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The October 2013 Board remand instructed the RO to afford the Veteran a VA examination for his sleep apnea, and to obtain a medical opinion regarding the nature and etiology of his claimed disorder.  The Veteran was afforded a VA examination in November 2013, at which time it was noted that he had a diagnosis of obstructive sleep apnea, since 2007.  The examiner opined that the Veteran's sleep apnea is less likely than not "proximately due to or the result of the Veteran's service connected condition" of PTSD.  The examiner stated there is no proven cause/effect relationship between PTSD and sleep apnea, only that they are found to be co-existent.

The Board finds this opinion to be incomplete.  The examiner did not offer an opinion regarding whether the Veteran's sleep apnea is aggravated by his service-connected PTSD.  This is significant because in El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disorder was aggravated by a service-connected disability.  Therefore, the Board finds that an additional VA opinion is necessary that discusses whether the Veteran's sleep apnea is aggravated by his PTSD.

Additionally, the Board notes that the Veteran has asserted that his diabetes mellitus, type 2, is a documented cause of sleep apnea.  See April 2010 VA Form 21-4138.  VA treatment records indicate the Veteran has been diagnosed with diabetes mellitus, type 2.  See e.g. November 2013 VA treatment note.  On remand, a medical opinion regarding this asserted relationship should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum medical opinion for the Veteran's sleep apnea.  If deemed necessary by the examiner, afford the Veteran a VA examination for his sleep apnea.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review.  The examiner is asked to review all pertinent records associated with the claims file, including service treatment records, and to offer comments and an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that: 

a)  the Veteran's sleep apnea is causally or etiologically due to service;

b) the Veteran's sleep apnea is proximately due to OR aggravated (beyond a natural progression) by his PTSD; and,

c)  the Veteran's sleep apnea is proximately due to OR aggravated (beyond a natural progression) by his diabetes mellitus, type 2.

Please explain in detail the underlying reasoning for your opinion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

3.  After completion of the above, the RO must readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 
 
4.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


